Dismissed and Memorandum Opinion filed October 28, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00622-CR
____________
 
WILLIAM JAMES SULLIVAN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 176th District Court
Harris County, Texas
Trial Court Cause No. 1170819
 

 
M E M O R
A N D U M   O P I N I O N
Appellant entered a plea of guilty, without an agreed
recommendation on punishment, to aggravated assault against a public servant.  On
June 17, 2010, the trial court deferred a finding of guilt and placed appellant
on community supervision for six years.  Appellant filed a pro se notice of appeal
on July 7, 2010.  
On September 9, 2010, this court ordered a hearing to
determine whether appellant was indigent.  On September 15, 2010, the trial
court conducted the hearing, and the record of the hearing was filed in this
court on October 4, 2010.
At the hearing, the court admonished appellant about his
right to appeal and to an appointed attorney.  Appellant informed the court that
he no longer wished to pursue his appeal.
Appellant has not filed a written motion to withdraw the
appeal or a written motion to dismiss the appeal.  See Tex. R. App. P. 42.2(a). 
However, based upon the testimony at the hearing that appellant does not want
to continue his appeal, we conclude that good cause exists to suspend the
operation of Rule 42.2(a) in this case.  See Tex. R. App. P. 2.
Accordingly, we dismiss the appeal. 
 
PER CURIAM
 
Panel
consists of Chief Justice Hedges and Justices Yates and Sullivan. 
Do Not
Publish C  Tex. R. App. P. 47.2(b).